26 Ill. 2d 347 (1962)
186 N.E.2d 280
HAROLD CARR, Plaintiff in Error,
v.
THE INDUSTRIAL COMMISSION et al.  (International Harvester Company Parts Depot, Defendant in Error.)
No. 37219.
Supreme Court of Illinois.
Opinion filed November 30, 1962.
KATZ & FRIEDMAN, of Chicago, (HAROLD A. KATZ, IRVING M. FRIEDMAN, JEROME SCHUR, ARTHUR BRODY, and OSCAR D'ANGELO, of counsel,) for plaintiff in error.
GIFFORD, MOORE, RODDY & POWER, of Chicago, (ROBERT M. MOORE, of counsel,) for defendant in error.
Reversed and remanded.
Mr. JUSTICE DAILY delivered the opinion of the court:
The sole issue here is whether injuries sustained by an employee, who fell at quitting time on an icy parking lot maintained by his employer immediately adjacent to a factory building, are compensable under the Workmen's Compensation Act. The Industrial Commission, setting aside an award by an arbitrator, held that the accident did not arise out of and in the course of employment and, upon review, the decision of the Commission was affirmed by the circuit court of Cook County. We have granted the employee's petition for writ of error.
In DeHoyos v. Industrial Com. 26 Ill. 2d 110, in which an opinion was filed at the September, 1962, term, we reaffirmed our view that where an employee is injured on company property while going to or leaving work, such *348 injuries are compensable. (See also: Indian Hill Club v. Industrial Com. 309 Ill. 271; Wabash Railway Co. v. Industrial Com. 294 Ill. 119.) What was said there is determinative of the issue in the present case.
Accordingly, the judgment of the circuit court of Cook County is reversed, and the cause is remanded with directions to that court to remand the same to the Commission for affirmance of the arbitrator's award.
Reversed and remanded, with directions.